Citation Nr: 1548898	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to June 1977.  Thereafter, the Veteran had unverified periods of inactive duty training as a member of the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

In May 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  Bilateral hearing loss as defined by VA was noted at service entrance.  

3.  The Veteran's bilateral hearing loss did not permanently increase in severity during service.  

4.  The Veteran has a current diagnosis of tinnitus resulting from noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of August 2012 and February 2013 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in May 2015.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection - Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for a bilateral hearing loss disorder and tinnitus.  He asserts he has bilateral hearing loss and tinnitus as a result of his noise exposure during service, to include exposure to radios, generators, and gun fire.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In the present case, review of the June 1974 service entrance audiological examination indicates some high-frequency hearing loss was present at that time.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
5
55
LEFT
5
5
15
15
55

Speech recognition ability was not tested at that time.  The Board also notes that the test result for the right ear at 4000hz is difficult to read, and may represent another value.  Nevertheless, a bilateral hearing loss disability, as defined by VA, was apparently present at the time of the Veteran's service entrance, and was noted at that time.  Thus, the presumption of soundness does not attach.  38 U.S.C.A. § 1111.  Service connection for a bilateral hearing loss disability may still be awarded, however, if it is shown that during service the disability worsened in severity beyond the natural progress of the disorder; that is, it was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id. 

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

Turning to the facts of the present case, the Veteran asserts service connection is warranted for hearing loss and tinnitus resulting from his service in the Army, wherein he has reported exposure to acoustic trauma from radios, generators, and gun fire.  His service personnel records confirm his service as a radio operator, as he has alleged in his written statements and oral testimony.  He has testified that during service, he frequently wore radio headphones and worked in the vicinity of noisy generators powering the radio units he used.  He has also alleged that he was on the pistol shooting team at Fort Hood, involving extensive practice sessions at the range preparing for competition.  

Thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as radios, generators, and gun fire, as these assertions are consistent with the expected circumstances of his service.  Service treatment records are negative for any indication of onset or aggravation of a hearing loss disorder in service, however.  

Addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Several VA audiological examinations, most recently in October 2014, established diagnoses of both a sensorineural hearing loss disability bilaterally and tinnitus.  

On VA audiological examination in October 2014, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
65
60
LEFT
35
40
60
80
80

The average pure tone threshold was 46dBs in the right ear and 65dBs in the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left.  Tinnitus was also diagnosed at this time.  

As the Veteran has a current bilateral hearing loss disability, VA must consider whether aggravation has been demonstrated.  If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  
On the question of aggravation in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting hearing loss that was noted at entrance into service did not in fact increase in severity during service.  Reviewing the evidence of record, the Board notes the Veteran's contentions that he was exposed to acoustic trauma during service.  He is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The question of aggravation of a hearing loss disability, however, requires such competent evidence as audiometric testing results and other clinical findings.  

On service separation in May 1977, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
10
15
15
55

Speech recognition ability was not tested at that time.  These findings demonstrate no increase in the average threshold for the right ear, and a minimal increase, from 23dBs to 24 dBs, in the left ear.  

The Veteran was examined by a VA audiologist in October 2014 in order to obtain a medical opinion regarding aggravation of a hearing loss disability during service.  The claims file was also reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not the Veteran's hearing loss disability was aggravated during service.  The examiner noted that comparison of the service entrance and exit examinations indicated "no significant decrease in hearing that would indicate that the Veteran's noise exposure caused hearing loss."  A different VA audiologist reached the same conclusion in March 2013 following examination of the Veteran and review of the claims file, but did not otherwise provide a rationale in support of her opinion.  A contrary medical opinion is not of record.  

As the Veteran's bilateral hearing loss disability was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting hearing loss during or as a result of service.  Because the evidence does not demonstrate worsening of hearing loss in either ear during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Even if the Board were to assume the puretone threshold value at 4000Hz for the Veteran's right ear, as noted at service entrance in June 1974, was lower than the 55dBs noted above, service connection on the basis of in-service onset is still not warranted.  The October 2014 VA examiner speculated that the value in question could also be 15 or 25dBs, but even then, none of these possible results indicated a "significant decrease in hearing that would indicate that the Veteran's noise exposure caused hearing loss."  In the absence of hearing loss following acoustic trauma in service, the examiner concluded that it was less likely than not any current hearing loss was caused by military service.  Thus, regardless of what the Veteran's measured right ear puretone threshold value at 4000Hz ultimately was at service entrance, service connection for right ear hearing loss is not warranted on the basis either of aggravation or in-service onset.  

As noted above, the Veteran has claimed onset or aggravation of a hearing loss disability during service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hearing loss disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him of a competent expert, and his lay assertions have not later been confirmed by such an expert.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing bilateral hearing loss disability that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the pre-existing hearing loss disability noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a bilateral hearing loss disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Regarding the Veteran's tinnitus, however, no such disorder was noted at service entrance, and thus the presumption of soundness attaches for this disorder.  Additionally, in-service acoustic trauma has been conceded by VA, as noted above.  He has further stated this disorder has been present since service separation.  

The Board thus finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current tinnitus is related to exposure to acoustic trauma in service.  He is both competent and credible to testify regarding such observable symptomatology.  The Board also notes that the Veteran first sought VA treatment in 2004 for a decline in hearing acuity, and that this was many years prior to the receipt of his service connection claim for hearing loss and tinnitus.  At that time, he reported a decline in hearing acuity since the "1970's", according to the clinical notes.  A history of "significant" noise exposure in the military was noted by the examiner.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in service and the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


